IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,572-01


                  EX PARTE JOSE CONCEPCION SIFUENTES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                           CAUSE NO. W12-00771-H(A)
              IN THE CRIMINAL DISTRICT COURT OF DALLAS COUNTY


        Per curiam. YEARY , J., filed a concurring opinion.

                                              ORDER

        Applicant was originally charged with capital murder, but pleaded guilty to murder in

exchange for a sentence of life imprisonment. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that he was denied counsel at critical stages of the

proceedings and was denied the right to file a motion for new trial and/or notice of appeal. Applicant

alleges that trial counsel advised him on the day of his plea that counsel’s representation was

concluded. Applicant alleges that he asked trial counsel to file notice of appeal, but that trial counsel

refused to do so, advising Applicant that he had waived the right to appeal and that his representation
                                                                                                       2

was “over.”

        Applicant has alleged facts that, if true, might entitle him to relief. Garza v. Idaho, 139 S.

Ct. 738, 750 (2019); Roe v. Flores-Ortega, 120 S. Ct. 1029 (2000). Accordingly, the record should

be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC.

art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims.

Specifically, trial counsel shall state whether Applicant advised counsel at any time that he wanted

to file a motion for new trial or a notice of appeal, and if so, why trial counsel did not do so. In

developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial

court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

was denied the right to a motion for new trial or to an appeal because trial counsel failed to timely

file a motion for new trial or notice of appeal. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                        3

Filed: March 30, 2022
Do not publish